retr ~     ~ rE rnl
                lW
     AUG 1'7 2015
                            o '7- IS- 00 0 .1:7- c_ V
 SEVENTH COURT OF APPEALS
     VIVIAN LONG, CLERK



                                              •
                                               •

                             "J<; tthr ,,
                 woufl/           r           ~<!!? ~
                                                    _e__          ;:d.J-
      ~ Uw-~1~~~7-fL~
    Cu-wz;;l         ~ Clrr->~            /
                                              H-/ll-S   ~~
      rt   jUd          1 ~ ~~} i)o~
     ~k!.M---pd (71"--j(J-7-1'1~8~
         ~~ ~~ ~_?                            (lf-CC)

            /Cd     {'__4 5C- ;J 61-    !)- 600 2-7- C V
                    //ft~ [(]l?-CI /i_, D-1-C II· JL/-6 u<-1;o9

          7;;Jr f~~-l!h~fil~
 tv'-~- J11J !'JUJU/~ .v fjos- S<?z- zz z                          2.


                                                  C-lz~~
                                              o t- !:'>- ()0 0 ')_ 7- CV


   Cha rlot te Park hurs t · ·
   1.456 RS Cou nty Roa d 1.490
   Poin t, Tex as 754 72


  P.O . Box .ntt~
  .Austirl, Tex as1 '7ff7 6/1

  Dea r Mr. Wa rren Vavra,

 I, Cha rlot te Par khu rstjw asth e fadv
                                          wlto cam e into you r offi ce requ esti ng a reh
 had on Nov emb er 13}, 201 4 due to                                                       ear ing on the hea ring I
                                         the jud ge was talk ing bef ore the hea
 Atto rney for the Attorney Gen eral in                                            ring with the Sta te Com ptro ller&
                                           his cba mbe Js.l also me ntio ned th$
 cou ldn 't foll ow whati.fwas say ing and                                           tbe judg e kep t sayi ng he
                                            exp lain ing to him in cou rt.
 Aft er my files was seil tto 7'h Cou rt of
                                               Appeals in Am arill o, Tex as l fou nd tha
 Cou rts in Aus tin did ~file the sup                                                       t the der ks at the Dist rict
                                             por ting doc :um ents afo ngw ilbt he Pet
 whi ch was file d on octo JJer 7, 201                                                   ilio nso fthe Bill of Review
                                           4. The Sup por ting doc ume nts wer e
 201 5 afte r J fina lly gOt\ Kirb y in the                                        not   fife in the sys tem unti l Apr il30 ,
                                            Oer f(s offi ce to talk to me and she
 sup por ting docurnenlS wer e filed und                                           c:alfed  bac t and veri fied tha t the
                                               er ano the r cas e numberandwe~e not
                                                                                            in the sys tem
The "J'b cou rt of~ has aU the cor
                                               rect info rma tion {am hop ing) now . But ,
the sup por ting doc ume nts in fron tofh                                                      I won der ifth eJu dge had
                                               ifn on Nov emb er l3, 201 4 ifth e out
diff eren t see the jud ge told the Atto rne                                              com    e cou fdn 't hav e bee n
                                                 yGe ner ars Atto rne y Saucer-, ""TeD you
for she did a goo d job••.                                                                    r frie nd not to cele brat e

1wan ted the Oer ks ta;w rite a .sta
                                     tem ent whe n the yfin ally sen tthe
                                                                            sup por ting documents say ing tha
tho se doc ume nts   werenot ava ilab le for the Nolletnbea 13,
                                                                    201 4 hea ring .
                                                                                                               t
Jus t nee ded to hav e som eon e kno
                                      w in a lett er writ ten stat eme nt.
Tha nk-y ou for you r time.
                                     01-1~- ooo27-CV




   BRIAN QUINN                                                                          VIVIAN LONG
    Chief Justice                                                                           Oerk

JAMES T. CAI\fPBELL
      Justice
                                        ~.eh.enfli ~isfricl nf 'C!I.exas              MAILING ADDRESS:
MACKEY K HANCOCK
      Justice
                                     Jlniter cn:n.untg ([l:nurfs lfiluilhlng            P. 0. Box 9540
                                                                                          79105-9540
                                       501~-Jlfillmnr.e.~uit.e 2-!'-
 PATRICK A. PIIHLE
       Justice                        J\ma:rillo. W:aas 79101-2449                      (806) 342-2650

                                     fufufuJ:xrn-urtz._gnh/ 7flrrna.aspx

                                               May 1, 2015

Charlotte L. Parkhurst                                   Kevin R. Sauer
1456 RS County Road 1490                                 Sean M. O'Neill
Point, TX 75472                                          Office of the Attorney General
                                                         Bankruptcy & Collections Division
                                                         P.O. Box 12548, MC 008
                                                         Austin, TX 78711-2548
                                                         * DELIVERED VIA E-MAIL *

RE: Case Number: 07-15-00027-CV Trial Court Case Number: D-1-GN-14-004109
Style: Charlotte L. Parkhurst v. Office of the Attorney General and the Comptroller of
       Public Accounts for the State ofTexas

Dear Ms. Parkhurst and Counsel:

          The following has been filed in the captioned appeal:

                      Second Supplemental Clerk's Record (1 volume)

                                                            Very truly yours,

                                                              ~~
                                                           VIVIAN LONG, CLERK

 xc:       Honorable John K. Dietz (DELIVERED VIA E-MAIL)
           Amalia Rodriguez-Mendoza (DELIVERED VIA E-MAIL)
--
~


-....-.-,...
-....
·-.
-
=
----
=-
=  -..
  :-::.
   --
  -